EXHIBIT 10.1 TOOTIE PIE COMPANY, INC. 2 SECTION1.GENERAL PURPOSE OF THE PLAN; DEFINITIONS The name of the plan is the Tootie Pie Company, Inc.2011 Stock Option Plan (the"Plan"). The purpose of the Plan is to encourage and enable the officers, employees, directors and other key persons (including consultants and prospective employees) of Tootie Pie Company, Inc. (the"Company") and its Subsidiaries, if any, upon whose judgment, initiative and efforts the Company largely depends for the successful conduct of its business to acquire a proprietary interest in the Company. It is anticipated that providing such persons with a direct stake in the Company's welfare will assure a closer identification of their interests with those of the Company and its stockholders, thereby motivating their efforts on the Company's behalf and strengthening their desire to remain with theCompany. The following terms shall be defined as set forth below: "Act"means the Securities Act of 1933, as amended, and the rules and regulations thereunder. "Award"or"Awards,"except where referring to a particular category of grant under the Plan, shall include Non-Qualified Stock Options, Restricted Stock Awards and Unrestricted Stock Awards. "Award Grant"means a written or electronic agreement setting forth the terms and provisions applicable to an Award granted under the Plan. Each Award Agreement is subject to the terms and conditions of thePlan. "Board"means the Board of Directors of the Company. "Code"means the Internal Revenue Code of 1986, as amended, and any successor Code, and related rules, regulations and interpretations. "Committee"means the compensation committee of the Board or a similar committee performing the functions of the compensation committee. If the Company’s securities are listed on a stock exchange, such compensation committee will be comprised of members that meet the criteria established by that stock exchange. "Covered Employee"as defined by Section 162(m) of the Code, means an employee of the Company, who as of the close of the taxable year, served as the Company’s Chief Executive Officer, or was acting in such a capacity, or whose total compensation must be reported to shareholders under the Exchange Act by reason of such employee being one of the four highest paid officers for the taxable year. "Effective Date"means the date on which the Plan is approved by the Company’s Board of Directors as set forth in Section14. "Exchange Act"means the Securities Exchange Act of 1934, as amended, and the rules and regulations thereunder. "Fair Market Value"of the Stock on any given date means: (i)if the Stock is publicly traded, the closing sale price on such date or, if there are no trades on such date, the mean between the closing bid and asked prices on that date, as reported by the principal exchange or market on which the Stock is traded (or, if not so reported, as reported by the National Daily Quotation Bureau, Inc. or another customary financial reporting service, as determined by the Committee); or (ii)if the Stock is not publicly traded or, if publicly traded, the sales prices or bid and asked quotations are not publicly reported, the fair market value as determined by the Committee. 1 "Non-Qualified Stock Option"means any Stock Option that is not an incentive stockoption as defined in Section 422 of the Code. "Option"or"Stock Option"means any option to purchase shares of Stock granted pursuant to Section5. "Restricted Stock Award"means an Award entitling the recipient to acquire, at such purchase price (which may be zero) as determined by the Committee, shares of Stock subject to such restrictions and conditions as the Committee may determine at the time ofgrant. "Sale Event"shall mean (i)the dissolution or liquidation of the Company, (ii)the sale of all or substantially all of the assets of the Company on a consolidated basis to an unrelated person or entity, (iii)a merger, reorganization or consolidation in which the outstanding shares of Stock are converted into or exchanged for securities of the successor entity and the holders of the Company's outstanding voting power immediately prior to such transaction do not own a majority of the outstanding voting power of the successor entity immediately upon completion of such transaction, or (iv)the sale of all of the Stock of the Company to an unrelated person orentity. "Sale Price" means the value as determined by the Committee of the consideration payable, or otherwise to be received by stockholders, per share of Stock pursuant to a SaleEvent. "Stock"means the Common Stock, par value $0.001 per share, of the Company, subject to adjustments pursuant to Section3. "Subsidiary"means any corporation or other entity (other than the Company) in which the Company has at least a 50percent interest, either directly orindirectly. "Unrestricted Stock Award"means an Award of shares of Stock free of any restrictions. SECTION2.ADMINISTRATION OF PLAN; COMMITTEE AUTHORITY TO SELECT GRANTEES AND DETERMINE AWARDS (a)Committee.The Plan shall be administered by the Committee. (b)Powers of Committee.The Committee shall have the power and authority to grant Awards consistent with the terms of the Plan, including the power andauthority: (i)to select the individuals to whom Awards may from time to time be granted; (ii)to determine the time or times of grant, and the extent, if any, of Non-Qualified Stock Options, Restricted Stock Awards and Unrestricted Stock Awards or any combination of the foregoing, granted to any one or moregrantees; (iii)to determine the number of shares of Stock to be covered by any Award; (iv)to determine and modify from time to time the terms and conditions, including restrictions, not inconsistent with the terms of the Plan, of any Award, which terms and conditions may differ among individual Awards and grantees, and to approve the form of written instruments evidencing theAwards; (v)to accelerate at any time the exercisability or vesting of all or any portion of anyAward; (vi)subject to the provisions of Section5(b), to extend at any time the period in which Stock Options may be exercised;and (vii)at any time to adopt, alter and repeal such rules, guidelines and practices for administration of the Plan and for its own acts and proceedings as it shall deem advisable; to interpret the terms and provisions of the Plan and any Award (including related written instruments); to make all determinations it deems advisable for the administration of the Plan; to decide all disputes arising in connection with the Plan; and to otherwise supervise the administration of thePlan. 2 All decisions and interpretations of the Committee shall be binding on all persons, including the Company and Plangrantees. (c)Delegation of Authority to Grant Options.Subject to applicable law, the Committee, in its discretion, may delegate to the Chief Executive Officer or Chief Financial Officer of the Company all or part of the Committee's authority and duties with respect to the granting of Options, to individuals who are (i)not subject to the reporting and other provisions of Section16 of the Exchange Act and (ii)not Covered Employees. Any such delegation by the Committee shall include a limitation as to the amount of Options that may be granted during the period of the delegation and shall contain guidelines as to the determination of the exercise price and the vesting criteria. The Committee may revoke or amend the terms of a delegation at any time but such action shall not invalidate any prior actions of the Committee's delegate or delegates that were consistent with the terms of thePlan. (d)Award Agreement.Awards under the Plan shall be evidenced by Award Agreements that set forth the terms, conditions and limitations for each Award which may include, without limitation, the term of an Award, the provisions applicable in the event employment or service terminates, and the Company's authority to unilaterally or bilaterally amend, modify, suspend, cancel or rescind anAward. (e)Indemnification.Neither the Board nor the Committee, nor any member of either or any delegate thereof, shall be liable for any act, omission, interpretation, construction or determination made in good faith in connection with the Plan, and the members of the Board and the Committee (andany delegate thereof) shall be entitled in all cases to indemnification and reimbursement by the Company in respect of any claim, loss, damage or expense (including, without limitation, reasonable attorneys' fees) arising or resulting therefrom to the fullest extent permitted by law and/or under the Company's articles of incorporation, as amended,or bylaws or any directors' and officers' liability insurance coverage which may be in effect from time to time and/or any indemnification agreement between such individual and theCompany. SECTION3.STOCK ISSUABLE UNDER THE PLAN; MERGERS; SUBSTITUTION (a)Stock Issuable.The maximum number of shares of Stock reserved and available for issuance under the Plan shall be 2,000,000 shares, subject to adjustment as provided in Section3(b). For purposes of this limitation, the shares of Stock underlying any Awards that are forfeited, canceled, held back upon exercise of an Option or settlement of an Award to cover the exercise price or tax withholding, reacquired by the Company prior to vesting, satisfied without the issuance of Stock or otherwise terminated (other than by exercise) shall be added back to the shares of Stock available for issuance under the Plan. Subject to such overall limitations, shares of Stock may be issued up to such maximum number pursuant to any type or types of Award. The shares available for issuance under the Plan may be authorized but unissued shares of Stock or shares of Stock reacquired by theCompany. (b)Changes in Stock.Subject to Section3(c) hereof, if, as a result of any reorganization, recapitalization, reclassification, stock dividend, stock split, reverse stock split or other similar change in the Company's capital stock, the outstanding shares of Stock are increased or decreased or are exchanged for a different number or kind of shares or other securities of the Company, or additional shares or new or different shares or other securities of the Company or other non-cash assets are distributed with respect to such shares of Stock or other securities, or, if, as a result of any merger or consolidation, sale of all or substantially all of the assets of the Company or the outstanding shares of Stock are converted into or exchanged for securities of the Company or any successor entity (ora parent or Subsidiary thereof), the Committee shall make an appropriate or proportionate adjustment in (i)the maximum number of shares of Stock reserved for issuance under the Plan, (ii)the number of Stock Options that can be granted to any one individual grantee,(iii)the number and kind of shares or other securities subject to any then outstanding Awards under the Plan, (iv)the repurchase price, if any, per share subject to each outstanding Restricted Stock Award, and (v)the price for each share subject to any then outstanding Stock Options under the Plan, without changing the aggregate exercise price (i.e.,the exercise price multiplied by the number of Stock Options) as to which such Stock Options remain exercisable. The Committee shall also make equitable or proportionate adjustments in the number of shares of Stock subject to outstanding Awards and the exercise price and the terms of outstanding Awards to take into consideration cash dividends paid other than in the ordinary course or any other extraordinary corporate event. The adjustment by the Committee shall be final, binding and conclusive. No fractional shares of Stock shall be issued under the Plan resulting from any such adjustment, but the Committee in its discretion may make a cash payment in lieu of fractional shares. 3 (c)Mergers and Other Transactions.In the case of and subject to the consummation of a Sale Event, all Awards that are not exercisable, vested and/or nonforfeitable prior to the effective time of such Sale Event may become exercisable, vested and/or nonforfeitable in connection with such Sale Event as specified by the Committee with respect to particular Awards in the relevant Award documentation or otherwise. Upon the effective time of the Sale Event, the Plan and all outstanding Awards granted hereunder shall terminate, unless provision is made in connection with the Sale Event in the sole discretion of the parties thereto for the assumption or continuation of Awards theretofore granted by the successor entity, or the substitution of such Awards with new Awards of the successor entity or parent thereof, with appropriate adjustment as to the number and kind of shares and, if appropriate, the per share exercise prices, as such parties shall agree (after taking into account any acceleration). In the event of such termination, each grantee shall be permitted, within a specified period of time prior to the consummation of the Sale Event as determined by the Committee, to exercise all outstanding Options held by such grantee, including those that will become exercisable upon the consummation of the Sale Event; provided, however, that the exercise of Options not exercisable prior to the Sale Event shall be subject to the consummation of the SaleEvent. Notwithstanding anything to the contrary in this Section3(c), in the event of a Sale Event pursuant to which holders of the Stock of the Company will receive upon consummation thereof a cash payment for each share surrendered in the Sale Event, the Company shall have the right, but not the obligation, to make or provide for a cash payment to the grantees holding Options, in exchange for the cancellation thereof, in an amount equal to the difference between (A)the Sale Price times the number of shares of Stock subject to outstanding Options (tothe extent then exercisable at prices not in excess of the Sale Price) and (B)the aggregate exercise price of all such outstanding Options. (d)Substitute Awards.The Committee may grant Awards under the Plan in substitution for Stock and stock based awards held by employees, directors or other key persons of another corporation in connection with the merger or consolidation of the employing corporation with the Company or a Subsidiary, if any, or the acquisition by the Company or a Subsidiary, if any, of property or stock of the employing corporation. The Committee may direct that the substitute awards be granted on such terms and conditions as the Committee considers appropriate in the circumstances. Any substitute Awards granted under the Plan shall not count against the share limitation set forth in Section3(a). SECTION4.ELIGIBILITY Grantees under the Plan will be such full or part-time officers, directors and other employees and key persons (including consultants and prospective employees) of the Company and its Subsidiaries, if any, as are selected from time to time by the Committee in its sole discretion. SECTION5.STOCK OPTIONS Any Stock Option granted under the Plan shall be in such form as the Committee may from time to timeapprove. Stock Options granted under the Plan will be Non-Qualified Stock Options. The Committee in its discretion may grant Stock Options to eligible employees, directors and key persons (including consultants and prospective employees) of the Company or any Subsidiary, if any. Stock Options granted pursuant to this Section5 shall be subject to the following terms and conditions and shall contain such additional terms and conditions, not inconsistent with the terms of the Plan, as the Committee shall deem desirable. If the Committee so determines, Stock Options may be granted in lieu of cash compensation at the optionee's election, subject to such terms and conditions as the Committee mayestablish. (a)Exercise Price.The exercise price per share for the Stock covered by a Stock Option granted pursuant to this Section5 shall be determined by the Committee at the time of grant but shall not be less than 100percent of the Fair Market Value on the date of grant. (b)Option Term.The term of each Stock Option shall be fixed by the Committee, but no Stock Option shall be exercisable more than ten years after the date the Stock Option is granted. 4 (c)Exercisability; Rights of a Stockholder.Stock Options shall become exercisable at such time or times, whether or not in installments, as shall be determined by the Committee at or after the grant date. The Committee may at any time accelerate the vesting schedule of all or any portion of any Stock Option. An optionee shall have the rights of a stockholder only as to shares acquired upon the exercise of a Stock Option and not as to unexercised StockOptions. (d)Method of Exercise.Stock Options may be exercised in whole or in part, by giving written notice of exercise to the Company, specifying the number of shares to be purchased. Payment of the purchase price may be made by one or more of the following methods to the extent provided in the Option Award Agreement: (i)In cash, by certified or bank check or other instrument acceptable to theCommittee; (ii)Through the delivery (orattestation to the ownership) of shares of Stock that have been purchased by the optionee on the open market or that are beneficially owned by the optionee and are not then subject to restrictions under any Company plan. Such surrendered shares shall be valued at Fair Market Value on the exercise date. To the extent required to avoid variable accounting treatment under applicable accounting rules, such surrendered shares shall have been owned by the optionee for at least six months;or (iii)By the optionee delivering to the Company a properly executed exercise notice together with irrevocable instructions to a broker to promptly deliver to the Company cash or a check payable and acceptable to the Company for the purchase price; provided that in the event the optionee chooses to pay the purchase price as so provided, the optionee and the broker shall comply with such procedures and enter into such agreements of indemnity and other agreements as the Committee shall prescribe as a condition of such payment procedure. Payment instruments will be received subject to collection. The transfer to the optionee on the records of the Company or of the transfer agent of the shares of Stock to be purchased pursuant to the exercise of a Stock Option will be contingent upon receipt from the optionee (ora purchaser acting in his stead in accordance with the provisions of the Stock Option) by the Company of the full purchase price for such shares and the fulfillment of any other requirements contained in the Option Award Agreement or applicable provisions of laws (including the satisfaction of any withholding taxes that the Company is obligated to withhold with respect to the optionee). SECTION6.RESTRICTED STOCK AWARDS (a)Nature of Restricted Stock Awards.The Committee shall determine the restrictions and conditions applicable to each Restricted Stock Award at the time of grant. Conditions may be based on continuing employment (orother service relationship) and/or achievement of pre-established performance goals and objectives. The terms and conditions of each such Award Grant shall be determined by the Committee, and such terms and conditions may differ among individual Awards andgrantees. (b)Rights as a Stockholder.Upon execution of the Restricted Stock Award Grant and payment of any applicable purchase price, a grantee shall have the rights of a stockholder with respect to the voting of the Restricted Stock, subject to such conditions contained in the Restricted Stock Award Grant if any. Unless the Committee shall otherwise determine, (i)uncertificated Restricted Stock shall be accompanied by a notation on the records of the Company or the transfer agent to the effect that they are subject to forfeiture until such Restricted Stock are vested as provided in Section6(d) below, and(ii) certificated Restricted Stock shall remain in the possession of the Company until such Restricted Stock is vested as provided in Section6(d) below, andthe grantee shall be required, as a condition of the grant, to deliver to the Company such instruments of transfer as the Committee mayprescribe. (c)Restrictions.Restricted Stock may not be sold, assigned, transferred, pledged or otherwise encumbered or disposed of except as specifically provided herein or in the Restricted Stock Award Grant. Except as may otherwise be provided by the Committee either in the Award Grant or, subject to Section11 below, in writing after the Award Grant is issued if a grantee's employment (orother service relationship) with the Company and its Subsidiaries, if any, terminates for any reason, any Restricted Stock that has not vested at the time of termination shall automatically and without any requirement of notice to such grantee from or other action by or on behalf of the Company be deemed to have been reacquired by the Company at its original purchase price, if any, from such grantee or such grantee's legal representative simultaneously with such termination of employment (orother service relationship), and thereafter shall cease to represent any ownership of the Company by the grantee or rights of the grantee as a stockholder. Following such deemed reacquisition of unvested Restricted Stock that is represented by physical certificates, a grantee shall surrender such certificates to the Company upon request without consideration. 5 (d)Vesting of Restricted Stock.The Committee at the time of grant shall specify the date or dates and/or the attainment of pre-established performance goals, objectives and other conditions on which the non- transferability of the Restricted Stock and the Company's right of repurchase or forfeiture shall lapse. Subsequent to such date or dates and/or the attainment of such pre-established performance goals, objectives and other conditions, the shares on which all restrictions have lapsed shall no longer be Restricted Stock and shall be deemed "vested." Except as may otherwise be provided by the Committee either in the Award Grant or, subject to Section11 below, in writing after the Award Grant is issued, a grantee's rights in any shares of Restricted Stock that have not vested shall automatically terminate upon the grantee's termination of employment (orother service relationship) with the Company and its Subsidiaries, if any, and such shares shall be subject to the provisions of Section6(c)above. SECTION7.UNRESTRICTED STOCK AWARDS Grant or Sale of Unrestricted Stock.The Committee may, in its sole discretion, grant (orsell at par value or such higher purchase price determined by the Committee) an Unrestricted Stock Award under the Plan. Unrestricted Stock Awards may be granted in respect of past services or other valid consideration, or in lieu of cash compensation due to suchgrantee. SECTION8.TRANSFERABILITY OF AWARDS (a)Transferability.Except as provided in Section8(b) below, during a grantee's lifetime, his or her Awards shall be exercisable only by the grantee, or by the grantee's legal representative or guardian in the event of the grantee's incapacity, no Awards shall be sold, assigned, transferred or otherwise encumbered or disposed of by a grantee other than by will or by the laws of descent and distribution. No Awards shall be subject, in whole or in part, to attachment, execution, or levy of any kind, and any purported transfer in violation hereof shall be null andvoid. (b)Committee Action.Notwithstanding Section8(a), the Committee, in its discretion, may provide either in the Award Grant regarding a given Award or by subsequent written approval that the grantee (whois an employee or director) may transfer his or her Awards to his or her immediate family members, to trusts for the benefit of such family members, or to partnerships in which such family members are the only partners, provided that the transferee agrees in writing with the Company to be bound by all of the terms and conditions of this Plan and the applicable Award. (c)Family Member.For purposes of Section8(b), "family member" shall mean a grantee's child, stepchild, grandchild, parent, stepparent, grandparent, spouse, former spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or sister-in-law, including adoptive relationships, any person sharing the grantee's household (other than a tenant of the grantee), a trust in which these persons (orthe grantee) have more than 50percent of the beneficial interest, a foundation in which these persons (orthe grantee) control the management of assets, and any other entity in which these persons (orthe grantee) own more than 50percent of the voting interests. (d)Designation of Beneficiary.Each grantee to whom an Award has been made under the Plan may designate a beneficiary or beneficiaries to exercise any Award or receive any payment under any Award payable on or after the grantee's death. Any such designation shall be on a form provided for that purpose by the Committee and shall not be effective until received by the Committee. If no beneficiary has been designated by a deceased grantee, or if the designated beneficiaries have predeceased the grantee, the beneficiary shall be the grantee's estate. SECTION9.TAX WITHHOLDING (a)Payment by Grantee.Each grantee shall, no later than the date as of which the value of an Award or of any Stock or other amounts received thereunder first becomes includable in the gross income of the grantee for Federal income tax purposes, pay to the Company, or make arrangements satisfactory to the Committee regarding payment of, any Federal, state, or local taxes of any kind required by law to be withheld by the Company with respect to such income. The Company and its Subsidiaries, if any, shall, to the extent permitted by law, have the right to deduct any such taxes from any payment of any kind otherwise due to the grantee. The Company's obligation to deliver evidence of book entry (orstock certificates) to any grantee is subject to and conditioned on tax withholding obligations being satisfied by thegrantee. 6 (b)Payment in Stock.Subject to approval by the Committee, a grantee may elect to have the Company's minimum required tax withholding obligation satisfied, in whole or in part, by (i)authorizing the Company to withhold from shares of Stock to be issued pursuant to any Award a number of shares with an aggregate Fair Market Value (asof the date the withholding is effected) that would satisfy the withholding amount due, or (ii)transferring to the Company shares of Stock owned by the grantee with an aggregate Fair Market Value (asof the date the withholding is effected) that would satisfy the withholding amountdue. SECTION10.TRANSFER, LEAVE OF ABSENCE, ETC. For purposes of the Plan, the following events shall not be deemed a termination ofemployment: (a)a transfer to the employment of the Company from a Subsidiary or from the Company to a Subsidiary, or from one Subsidiary to another;or (b)an approved leave of absence for military service or sickness, or for any other purpose approved by the Company, if the employee's right to re-employment is guaranteed either by a statute or by contract or under the policy pursuant to which the leave of absence was granted or if the Committee otherwise so provides inwriting. SECTION11.AMENDMENTS AND TERMINATION The Board may, at any time, amend or discontinue the Plan and the Committee may, at any time, amend or cancel any outstanding Award for the purpose of satisfying changes in law or for any other lawful purpose, but no such action shall adversely affect rights under any outstanding Award without the holder's consent. Except as provided in Section3(b) or3(c), in no event may the Committee exercise its discretion to reduce the exercise price of outstanding Stock Options or effect repricing through cancellation and re-grants. Any material Plan amendments (other than amendments that curtail the scope of the Plan), including any Plan amendments that (i)increase the number of shares reserved for issuance under the Plan, (ii)expand the type of Awards available under, materially expand the eligibility to participate in, or materially extend the term of, the Plan, or (iii)materially change the method of determining Fair Market Value, shall be subject to approval bythe Company Board of Directors. In addition, to the extent determined by the Committee to be required by the Code to ensure that compensation earned under Awards qualifies as performance-based compensation under Section162(m) of the Code, Plan amendments shall be subject to approval by the Company Board of Directors. Nothing in this Section11 shall limit the Committee's authority to take any action permitted pursuant to Section3(c). SECTION12.STATUS OF PLAN With respect to the portion of any Award that has not been exercised and any payments in cash, Stock or other consideration not received by a grantee, a grantee shall have no rights greater than those of a general creditor of the Company unless the Committee shall otherwise expressly determine in connection with any Award or Awards. In its sole discretion, the Committee may authorize the creation of trusts or other arrangements to meet the Company's obligations to deliver Stock or make payments with respect to Awards hereunder, provided that the existence of such trusts or other arrangements is consistent with the foregoing sentence. SECTION13.GENERAL PROVISIONS (a)No Distribution.The Committee may require each person acquiring Stock pursuant to an Award to represent to and agree with the Company in writing that such person is acquiring the shares without a view to distribution thereof. (b)Delivery of Stock Certificates.Stock certificates to grantees under this Plan shall be deemed delivered for all purposes when the Company or a stock transfer agent of the Company shall have mailed such certificates in the UnitedStates mail, addressed to the grantee, at the grantee's last known address on file with the Company. Uncertificated Stock shall be deemed delivered for all purposes when the Company or a Stock transfer agent of the Company shall have given to the grantee by electronic mail (with proof of receipt) or by UnitedStates mail, addressed to the grantee, at the grantee's last known address on file with the Company, notice of issuance and recorded the issuance in its records (which may include electronic "book entry" records). Notwithstanding anything herein to the contrary, the Company shall not be required to issue or deliver any certificates evidencing shares of Stock pursuant to the exercise of any Award, unless and until the Board has determined, with advice of counsel (tothe extent the Board deems such advice necessary or advisable), that the issuance and delivery of such certificates is in compliance with all applicable laws, regulations of governmental authorities and, if applicable, the requirements of any exchange on which the shares of Stock are listed, quoted or traded. All Stock certificates delivered pursuant to the Plan shall be subject to any stop-transfer orders and other restrictions as the Committee deems necessary or advisable to comply with federal, state or foreign jurisdiction, securities or other laws, rules and quotation system on which the Stock is listed, quoted or traded. The Committee may place legends on any Stock certificate to reference restrictions applicable to the Stock. In addition to the terms and conditions provided herein, the Board may require that an individual make such reasonable covenants, agreements, and representations as the Board, in its discretion, deems necessary or advisable in order to comply with any such laws, regulations, or requirements. The Committee shall have the right to require any individual to comply with any timing or other restrictions with respect to the settlement or exercise of any Award, including a window-period limitation, as may be imposed in the discretion of theCommittee. 7 (c)Stockholder Rights.Until Stock is deemed delivered in accordance with Section13(b), no right to vote or receive dividends or any other rights of a stockholder will exist with respect to shares of Stock to be issued in connection with an Award, notwithstanding the exercise of a Stock Option or any other action by the grantee with respect to anAward. (d)Other Compensation Arrangements; No Employment Rights.Nothing contained in this Plan shall prevent the Board from adopting other or additional compensation arrangements, including trusts, and such arrangements may be either generally applicable or applicable only in specific cases. The adoption of this Plan and the grant of Awards do not confer upon any employee any right to continued employment with the Company or anySubsidiary, if any. (e)Trading Policy Restrictions.Option exercises and other Awards under the Plan shall be subject to such Company's insider trading policy and procedures, as in effect from time totime. (f)Forfeiture of Awards under Sarbanes-Oxley Act.If the Company is required to prepare an accounting restatement due to the material noncompliance of the Company, as a result of misconduct, with any financial reporting requirement under the securities laws, then any grantee who is one of the individuals subject to automatic forfeiture under Section304 of the Sarbanes-Oxley Act of 2002 shall reimburse the Company for the amount of any Award received by such individual under the Plan during the 12-month period following the first public issuance or filing with the UnitedStates Securities and Exchange Commission, as the case may be, of the financial document embodying such financial reporting requirement. SECTION14.EFFECTIVE DATE OF PLAN This Plan shall become effective upon approval by the Company’s Board of Directors. No grants of Stock Options and other Awards may be made hereunder after the tenth (10th) anniversary of the Effective Date. SECTION15.GOVERNING LAW This Plan and all Awards and actions taken thereunder shall be governed by, and construed in accordance with, the laws of the State of Texas, applied without regard to conflict of lawprinciples. 8
